


EXECUTION VERSION

GUARANTY

              GUARANTY, dated as of August 14, 2014 (as amended, supplemented,
or otherwise modified from time to time, this “Guaranty”), made by ZAIS
Financial Corp., a Maryland corporation (the “Guarantor”), in favor of Credit
Suisse First Boston Mortgage Capital LLC (the “Buyer”).

RECITALS

              Pursuant to the Master Repurchase Agreement, dated as of August
14, 2014 (as amended, supplemented or otherwise modified from time to time, the
“Repurchase Agreement”), among ZFC Funding, Inc. (the “Seller”), U.S. Bank
National Association, not in its individual capacity but solely as trustee (the
“Pass-Through Trustee”) for ZFC Funding Pass-Through Trust I (“Trust Subsidiary”
and together with Seller, the “Seller Parties”), the Guarantor and the Buyer,
the Buyer has agreed from time to time to enter into transactions in which (i)
the Buyer shall purchase from the Seller the Purchased Certificate, with a
simultaneous agreement by the Seller to repurchase the Purchased Certificate and
(ii) certain Contributed Mortgage Loans will be conveyed to the Pass-Through
Trustee for the Trust Subsidiary which shall be made subject to transactions
pursuant to the Repurchase Agreement. Each such transaction shall be referred to
herein as a “Transaction”. It is a condition precedent to the obligation of the
Buyer to enter into Transactions under the Repurchase Agreement that the
Guarantor shall have executed and delivered this Guaranty to the Buyer.

              NOW, THEREFORE, in consideration of the foregoing premises, to
induce the Buyer to enter into the Repurchase Agreement and to enter into
Transactions thereunder, the Guarantor hereby agrees with the Buyer, as follows:

              1. Defined Terms.

              (a) Unless otherwise defined herein, terms which are defined in
the Repurchase Agreement and used herein are so used as so defined.

              (b) For purposes of this Guaranty, “Obligations” shall mean all
obligations and liabilities of the Seller to the Buyer, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, or out of or in connection with the
Repurchase Agreement and any other Program Agreements and any other document
made, delivered or given in connection therewith or herewith, whether on account
of principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including, without limitation, all reasonable fees and disbursements
of counsel to the Buyer that are required to be paid by a party to the
Transaction pursuant to the terms of the Program Agreements and costs of
enforcement of this Guaranty) or otherwise.

--------------------------------------------------------------------------------




              2. Guaranty.

              (a) The Guarantor hereby unconditionally and irrevocably
guarantees to the Buyer the prompt and complete payment and performance by the
Seller when due (whether at the stated maturity, by acceleration or otherwise)
of the Obligations.

              (b) The Guarantor further agrees to pay any and all expenses
(including, without limitation, all reasonable fees and disbursements of
counsel) which may be paid or incurred by the Buyer in enforcing, or obtaining
advice of counsel in respect of, any rights with respect to, or collecting, any
or all of the Obligations and/or enforcing any rights with respect to, or
collecting against, the Guarantor under this Guaranty. This Guaranty shall
remain in full force and effect until the later of (i) the termination of the
Repurchase Agreement or (ii) the Obligations are paid in full, notwithstanding
that from time to time prior thereto the Seller may be free from any
Obligations.

              (c) No payment or payments made by the Seller or any other Person
or received or collected by the Buyer from the Seller or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application, at any time or from time to time, in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of the Guarantor hereunder which shall, notwithstanding any such
payment or payments, remain liable for the amount of the Obligations until the
Obligations are paid in full.

              (d) Guarantor agrees that whenever, at any time, or from time to
time, the Guarantor shall make any payment to the Buyer on account of the
Guarantor’s liability hereunder, the Guarantor will notify the Buyer in writing
that such payment is made under this Guaranty for such purpose.

              3. Right of Set-off. The Buyer is hereby irrevocably authorized,
after the occurrence and during the continuance of an Event of Default, without
notice to the Guarantor, any such notice being hereby waived by the Guarantor to
the extent permitted by applicable law, to set off and appropriate and apply any
and all monies and other property of the Guarantor, deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Buyer or any of DLJ Mortgage Capital, Inc., Credit Suisse
Securities (USA) LLC or Credit Suisse International to or for the credit or the
account of the Guarantor, or any part thereof in such amounts as the Buyer may
elect, on account of the Obligations and liabilities of the Guarantor hereunder
and claims of every nature and description of the Buyer against the Guarantor,
in any currency, whether arising hereunder, under the Repurchase Agreement or
otherwise, as the Buyer may elect, whether or not the Buyer has made any demand
for payment and although such Obligations and liabilities and claims may be
contingent or unmatured. The Buyer shall notify the Guarantor promptly of any
such set-off and the application made by the Buyer, provided that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of the Buyer under this paragraph are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which the
Buyer may have.

- 2 -

--------------------------------------------------------------------------------




              4. Subrogation. Notwithstanding any payment or payments made by
the Guarantor hereunder or any set-off or application of funds of the Guarantor
by the Buyer, the Guarantor shall not be entitled to be subrogated to any of the
rights of the Buyer against the Seller or any other guarantor or any collateral
security or guarantee or right of offset held by the Buyer for the payment of
the Obligations, nor shall the Guarantor seek or be entitled to seek any
contribution or reimbursement from the Seller or any other guarantor in respect
of payments made by the Guarantor hereunder, until all amounts owing to the
Buyer by the Seller on account of the Obligations are paid in full and the
Repurchase Agreement is terminated. If any amount shall be paid to the Guarantor
on account of such subrogation rights at any time when all of the Obligations
shall not have been paid in full, such amounts shall be held by the Guarantor in
trust for the Buyer, segregated from other funds of the Guarantor, and shall,
forthwith upon receipt by the Guarantor, be turned over to the Buyer in the
exact form received by the Guarantor (duly indorsed by the Guarantor to the
Buyer, if required), to be applied against the Obligations, whether matured or
unmatured, in such order as the Buyer may determine.

              5. Amendments, etc. with Respect to the Obligations. Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against the Guarantor, and without notice to or further assent by the
Guarantor, any demand for payment of any of the Obligations made by the Buyer
may be rescinded by the Buyer, and any of the Obligations continued, and the
Obligations, or the liability of any other party upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Buyer, and the Repurchase Agreement, and the other Program Agreements and
any other document in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Buyer may deem advisable
from time to time, and any collateral security, guarantee or right of offset at
any time held by the Buyer for the payment of the Obligations may be sold,
exchanged, waived, surrendered or released. The Buyer shall have no obligation
to protect, secure, perfect or insure any Lien at any time held by it as
security for the Obligations or for this Guaranty or any property subject
thereto. When making any demand hereunder against the Guarantor, the Buyer may,
but shall be under no obligation to, make a similar demand on the Seller or any
other guarantor, and any failure by the Buyer to make any such demand or to
collect any payments from the Seller or any such other guarantor or any release
of the Seller or such other guarantor shall not relieve the Guarantor of its
obligations or liabilities hereunder, and shall not impair or affect the rights
and remedies, express or implied, or as a matter of law, of the Buyer against
the Guarantor. For the purposes hereof “demand” shall include the commencement
and continuance of any legal proceedings.

- 3 -

--------------------------------------------------------------------------------




              6. Guaranty Absolute and Unconditional.

              (a) Guarantor waives any and all notice of the creation, renewal,
extension or accrual of any of the Obligations and notice of or proof of
reliance by the Buyer upon this Guaranty or acceptance of this Guaranty; the
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived in reliance upon
this Guaranty; and all dealings between the Seller or the Guarantor, on the one
hand, and the Buyer, on the other, shall likewise be conclusively presumed to
have been had or consummated in reliance upon this Guaranty. Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Seller or the Guarantor with respect to the
Obligations. This Guaranty shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (i) the validity or
enforceability of the Repurchase Agreement, the other Program Agreements, any of
the Obligations or any collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the Buyer,
(ii) any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the Seller
against the Buyer, or (iii) any other circumstance whatsoever (with or without
notice to or knowledge of the Seller or the Guarantor) which constitutes, or
might be construed to constitute, an equitable or legal discharge of the Seller
for the Obligations, or of the Guarantor under this Guaranty, in bankruptcy or
in any other instance. Notwithstanding the foregoing, in the event the
Obligations of the Seller are reduced by a court of competent jurisdiction
pursuant to a final non-appealable judgement solely as a result of Buyer
engaging in willful misconduct in connection with the Program Agreements, the
Guarantor’s Obligations under this Guaranty shall similarly be reduced and
Guarantor shall be entitled to make a claim against Buyer for reimbursement of
any amounts paid to Buyer in excess of the amount of the reduced Obligations;
provided that the Guarantor shall not be entitled to refuse payment under this
Guaranty on the basis of any claim regarding the Buyer’s actions unless and
until such final non-appealable judgment is rendered. When pursuing its rights
and remedies hereunder against the Guarantor, the Buyer may, but shall be under
no obligation, to pursue such rights and remedies that it may have against the
Seller or any other Person or against any collateral security or guarantee for
the Obligations or any right of offset with respect thereto, and any failure by
the Buyer to pursue such other rights or remedies or to collect any payments
from the Seller or any such other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
the Seller or any such other Person or any such collateral security, guarantee
or right of offset, shall not relieve the Guarantor of any liability hereunder,
and shall not impair or affect the rights and remedies, whether express, implied
or available as a matter of law, of the Buyer against the Guarantor. This
Guaranty shall remain in full force and effect and be binding in accordance with
and to the extent of its terms upon the Guarantor and their successors and
assigns thereof, and shall inure to the benefit of the Buyer, and successors,
indorsees, transferees and assigns, until all the Obligations and the
obligations of the Guarantor under this Guaranty shall have been satisfied by
payment in full, notwithstanding that from time to time during the term of the
Repurchase Agreement the Seller may be free from any Obligations.

              (b) Without limiting the generality of the foregoing, Guarantor
hereby agrees, acknowledges, and represents and warrants to the Buyer as
follows:

       (i) To the extent permitted by law, Guarantor hereby waives any defense
arising by reason of, and any and all right to assert against the Buyer any
claim or defense based upon, an election of remedies by the Buyer which in any
manner impairs, affects, reduces, releases, destroys and/or extinguishes
Guarantor’s subrogation rights, rights to proceed against the Seller or any
other guarantor for reimbursement or contribution, and/or any other rights of
the Guarantor to proceed against the Seller, against any other guarantor, or
against any other person or security.

- 4 -

--------------------------------------------------------------------------------




       (ii) Guarantor is presently informed of the financial condition of the
Seller and of all other circumstances which diligent inquiry would reveal and
which bear upon the risk of nonpayment of the Obligations. The Guarantor hereby
covenants that it will make its own investigation and will continue to keep
itself informed of the Seller’s financial condition, the status of other
guarantors, if any, of all other circumstances which bear upon the risk of
nonpayment and that it will continue to rely upon sources other than the Buyer
for such information and will not rely upon the Buyer for any such information.
Absent a written request for such information by the Guarantor to the Buyer,
Guarantor hereby waives its right, if any, to require the Buyer to disclose to
Guarantor any information which the Buyer may now or hereafter acquire
concerning such condition or circumstances including, but not limited to, the
release of or revocation by any other guarantor. 

       (iii) Guarantor has independently reviewed the Repurchase Agreement and
related agreements and has made an independent determination as to the validity
and enforceability thereof, and in executing and delivering this Guaranty to the
Buyer, Guarantor is not in any manner relying upon the validity, and/or
enforceability, and/or attachment, and/or perfection of any Liens or security
interests of any kind or nature granted by the Seller Parties or any other
guarantor to the Buyer, now or at any time and from time to time in the future.

              7. Reinstatement. This Guaranty shall continue to be effective, or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of any of the Obligations is rescinded or must otherwise be restored or returned
by the Buyer upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Seller or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Seller or any substantial part of its property, or otherwise, all as though such
payments had not been made.

              8. Payments. Guarantor hereby agrees that the Obligations will be
paid to the Buyer without set-off or counterclaim in U.S. Dollars.

              9. Event of Default. If an Event of Default under the Repurchase
Agreement shall have occurred and be continuing, the Guarantor agrees that, as
between the Guarantor and Buyer, the Obligations may be declared to be due for
purposes of this Guaranty notwithstanding any stay, injunction or other
prohibition which may prevent, delay or vitiate any such declaration as against
the Seller and that, in the event of any such declaration (or attempted
declaration), such Obligations shall forthwith become due by the Guarantor for
purposes of this Guaranty. Notwithstanding the foregoing, in the event the
Obligations of the Seller are reduced by a court of competent jurisdiction
pursuant to a final non-appealable judgement solely as a result of Buyer
engaging in willful misconduct in connection with the Program Agreements, the
Guarantor’s Obligations under this Guaranty shall similarly be reduced and
Guarantor shall be entitled to make a claim against Buyer for reimbursement of
any amounts paid to Buyer in excess of the amount of the reduced Obligations;
provided that the Guarantor shall not be entitled to refuse payment under this
Guaranty on the basis of any claim regarding the Buyer’s actions unless and
until such final non-appealable judgment is rendered.

- 5 -

--------------------------------------------------------------------------------




              10. Severability. Any provision of this Guaranty which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

              11. Headings. The paragraph headings used in this Guaranty are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

              12. No Waiver; Cumulative Remedies. The Buyer shall not by any act
(except by a written instrument pursuant to paragraph 13 hereof), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default or in any
breach of any of the terms and conditions hereof. No failure to exercise, nor
any delay in exercising, on the part of the Buyer, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Buyer of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy which the Buyer would otherwise
have on any future occasion. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
rights or remedies provided by law.

              13. Waivers and Amendments; Successors and Assigns. None of the
terms or provisions of this Guaranty may be waived, amended, supplemented or
otherwise modified except by a written instrument executed by the Guarantor and
the Buyer, provided that any provision of this Guaranty may be waived by the
Buyer in a letter or agreement executed by the Buyer or by facsimile or
electronic transmission from the Buyer. This Guaranty shall be binding upon the
successors and assigns of the Guarantor and shall inure to the benefit of the
Buyer and its respective successors and assigns.

              14. Notices. Notices by the Buyer to the Guarantor shall be given
in accordance with the Repurchase Agreement.

              15. Governing Law; Waiver of Jury Trial; Jurisdiction.

              (a) THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

              (B) GUARANTOR HEREBY WAIVES TRIAL BY JURY. GUARANTOR HEREBY
IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY COURT OF THE STATE OF
NEW YORK, OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK, ARISING OUT OF OR RELATING TO THE PROGRAM AGREEMENTS IN ANY ACTION OR
PROCEEDING. GUARANTOR HEREBY SUBMITS TO, AND WAIVES ANY OBJECTION IT MAY HAVE
TO, EXCLUSIVE PERSONAL JURISDICTION AND VENUE IN THE COURTS OF THE STATE OF NEW
YORK AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
WITH RESPECT TO ANY DISPUTES ARISING OUT OF OR RELATING TO THE PROGRAM
AGREEMENTS.

- 6 -

--------------------------------------------------------------------------------




              16. Integration. This Guaranty represents the agreement of the
Guarantor with respect to the subject matter hereof and there are no promises or
representations by the Buyer relative to the subject matter hereof not reflected
herein.

              17. Acknowledgments. Guarantor hereby acknowledges that:

              (a) Guarantor has been advised by counsel in the negotiation,
execution and delivery of this Guaranty and the other Program Agreements;

              (b) the Buyer does not have any fiduciary relationship to the
Guarantor, and the relationship between the Buyer and the Guarantor is solely
that of surety and creditor; and

              (c) no joint venture exists between the Buyer and the Guarantor or
among the Buyer, the Seller Parties and the Guarantor.

              18. Intent. This Guaranty is intended to constitute a security
agreement or other arrangement or other credit enhancement related to the
Repurchase Agreement and Transactions thereunder as defined under Sections
101(47)(A)(v) and 741(7)(A)(xi) of the Bankruptcy Code.

[Signature pages follow]

- 7 -

--------------------------------------------------------------------------------




              IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be
duly executed and delivered as of the date first above written.

ZAIS Financial Corp., as Guarantor       By:  /s/ Michael F. Szymanski     Name:
Michael F. Szymanski Title: President


Signature Page to the Guaranty

--------------------------------------------------------------------------------